DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on September 08, 2022. The application contains claims 1-9: 
Claims 4-6 were previously cancelled
Claims 3, 7, and 8 are amended
Claims 1-3 and 7-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on September 08, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
In view of the amendments to the claims, the objections to claims 7 and 8 are withdrawn. However, the objection to claim 3 is maintained because the claim as amended still contains an informality.

Claim Rejections - 35 USC § 103
	In response to Applicant’s argument on pages 2-3 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees and responds as following:
Bulusu teaches clustering users based on at least one user-related motivational parameter, identifying a subset of audio snippets most relevant to motivating users of a cluster, and providing the subset of audio snippets to users associated with the cluster. 
Bulusu does not teach the audio snippets representing a spoken word or phrase and selecting and combining audio snippets into an audio message to be presented to the user. 
However, Meyer teaches precisely what Bulusu does not teach. Meyer, Fig. 2; [0040]-[0044]; [0050]-[0051]; [0054]; [0058]-[0059], teaches identifying a subset of audio snippets from a plurality of audio snippets each representing a spoken word or phrase and combining the subset of audio snippets into a user-specific audio message to be presented to the user. Furthermore, Meyer, paragraph [0079], specifically teaches performing semantic analysis to provide an indication of a particular emotional character or tone to be matched in audio message synthesis. In summary, Meyer teaches not only selecting and combining audio snippets into an audio message that is both grammatically and semantically correct, but also customizing the audio message to suit desired emotional needs. 
Because Bulusu teaches providing a user with motivating audio snippets based on a cluster the user is associated with, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried different forms of audio snippets, including an audio message. Since Meyer teaches how to create audio messages that are not only grammatically and semantically correct but also customized for specific emotion and tone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulusu to incorporate the teachings of Meyer to to arrive at the claimed invention.
For the reasons set forth above, the 35 USC § 103 rejections are updated and maintained. 

Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3, line 2: there is an extra “-“ in “user--related motivational parameter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bulusu et al. (US 10846517 B1), in view of Meyer et al. (US 20110202344 A1).

With regard to claim 1,
Bulusu teaches 
a system for providing information to a user comprising a remote database communicating with a plurality of user devices (Fig. 9; Col. 13, lines 60-67; Col. 14, lines 1-19: a system that provides content or information to a user 902, wherein user devices 904 corresponds to “a plurality of user devices”, and service provider computer(s) 914 corresponds to “a remote database” that processes data and stores data in data store 928), said remote database including: 
(a) a plurality of audio snippets (Col. 11, lines 10-12: the content can include streaming media such as music; Col. 4, lines 61-67; Col. 5, lines 1-7: the content can be songs, wherein each song corresponds to an “audio snippet” and a plurality of songs corresponds to “a plurality of audio snippets”); 
(b) a computing platform having a data processor (Fig. 9: service provider computer(s) 914 provides “a computing platform” having processor(s) 918) for:
(i) executing a clustering engine for clustering users of said plurality of user devices based on at least one user-related motivational parameter (Fig. 4, 416; Col. 8, lines 29-64: cluster users, e.g., into group A 418, B 420, and C 422, based on their respective emotional profiles, wherein the service provider computers 408 corresponds to “a clustering engine”. Col. 4, lines 10-43: an emotional profile tracks a user's preferences, e.g., preferred content, preferred communication channels, etc., via detecting an associated emotion. In other words, an emotional profile includes parameters for eliciting or motivating a user to take certain action or respond in certain way. Hence, emotional profiles corresponds to “at least one user-related motivational parameter”) and identifying a subset of audio snippets from said plurality of audio snippets most relevant to motivating users of a cluster (Fig. 4, 424; Col. 8, lines 29-64: determine content to present to the user 404 based on the one or more groups the user is clustered with, wherein, as discussed above, content can be audio snippets, hence the content determined to present to the user is “a subset of audio snippets”. Since the content presented to the user is determined based on the emotional profiles of the one or more groups, and emotional profiles correspond to “at least one user-related motivational parameter”, the subset of audio snippets thus determined is “most relevant to motivating users of a cluster”); and 
(ii) associating a user of a user device with said cluster and providing said subset of audio snippets to a memory of said user device (Fig. 4, 416, 424; Col. 8, lines 29-64: cluster user 404 with group B and present user 404 with a second set of content associated with group B. “a memory of said user device” is inherently taught because all content presented to the user has to be brought to the memory of the user device for it to be displayed),
Bulusu does not teach
(a) a plurality of audio snippets each representing a spoken word or phrase, wherein each of said plurality of audio snippets includes a tag for identifying a use of an audio snippet in a sentence or an intonation of said spoken word or phrase;
identifying, based on said tag, a subset of audio snippets from said plurality of audio snippets most relevant to motivating users of a cluster;
wherein said user device includes a processor for selecting one or more audio snippets from said subset of audio snippets and combining selected audio snippets into a user-specific motivational audio message to be presented to the user.
Meyer teaches
(a) a plurality of audio snippets each representing a spoken word or phrase, wherein each of said plurality of audio snippets includes a tag for identifying a use of an audio snippet in a sentence or an intonation of said spoken word or phrase (Fig. 2, 232, 234; [0040]-[0044]; [0050]: audio recordings 232 each associated with metadata 234. Audio recordings 232 may include recordings of a voice talent (i.e., a human speaker) speaking the words and/or word sequences selected by developer 220, hence, audio recordings 232 corresponds to “a plurality of audio snippets”. Metadata 234 may indicate one or more constraints that limit or express a preference for the circumstances under which each audio recording 232 or group of audio recordings 232 may be selected and used in providing speech output, for example, metadata 234 may indicate that associated audio recording 232 should be selected for portions of a text input at particular positions with respect to sentence and/or phrase boundaries, hence, metadata 234 corresponds to “a tag” that identifies “a use of an audio snippet in a sentence”);
identifying, based on said tag, a subset of audio snippets from said plurality of audio snippets most relevant to motivating users of a cluster (Fig. 2; [0050]-[0051]: compare markers 254 with metadata 234 to select audio recordings, wherein the selecting audio recordings corresponds to “identifying … a subset of audio snippets” with the selected audio recordings corresponding to “a subset of audio snippets”, and the selecting process is based on comparing with metadata 234, i.e., “tag”, hence, “identifying … a subset of audio snippets …” is “based on said tag”. [0079] teaches performing semantic analysis to provide an indication of a particular emotional character or tone to be matched in audio message synthesis. In the alternative, the limitation “most relevant to motivating users of a cluster” is discussed above with reference to the primary reference Bulusu);
wherein said user device includes a processor (Fig. 5, processor 510) for selecting one or more audio snippets from said subset of audio snippets and combining selected audio snippets into a user-specific motivational audio message to be presented to the user (Fig. 2, 262, 280; [0054]; [0058]-[0059]: concatenate selected audio recordings 262 using any suitable technique to produce speech output 290 and provide speech output 290 to user 212 via speech-enabled application 210. The limitation “a user-specific motivational audio message” is discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulusu to incorporate the teachings of Meyer to include a plurality of audio snippets each representing a spoken word or phrase, wherein each of said plurality of audio snippets includes a tag for identifying a use of an audio snippet in a sentence or an intonation of said spoken word or phrase, identify a subset of audio snippets most relevant to motivating users of a cluster from the plurality of audio snippets based on the tag, and combine selected audio snippets into a media message to be presented to the user. Doing so would provide speech output for speech-enabled applications as taught by Meyer (Abstract) and allow greater flexibility in customizing personalized audio messages in terms of audio message content, male or female voice to use, intonation of audio message, etc..

With regard to claim 3,
	As discussed in claim 1, Bulusu and Meyer teach all the limitations therein.
Bulusu further teaches 
the system of claim 1, wherein said at least one user--related motivational parameter is selected from the group consisting of a mood of said user, a reaction to feedback and a compliance rate of said user (Fig. 4; Col. 8, lines 29-64: emotional states inform about the user’s mood thus correspond to “a mood of said user”).

With regard to claim 8,
	As discussed in claim 1, Bulusu and Meyer teach all the limitations therein.
Meyer further teaches
the system of claim 1, wherein each of said plurality of said audio snippets is labeled as male or female voice, type of intonation and or a type of user activity ([0043]: metadata 234 may also indicate information about the voice talent speaker who spoke the associated audio recording 232, such as the speaker's gender, wherein gender indicates “male or female voice”).

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bulusu et al. (US 10846517 B1), in view of Meyer et al. (US 20110202344 A1), and in further view of Landau et al. (US 20150262497 A1).

With regard to claim 2,
	As discussed in claim 1, Bulusu and Meyer teach all the limitations therein.
Bulusu and Meyer do not teach
the system of claim 1, wherein said user device is a wearable device configured for sensing at least one physiological parameter of said user.
Landau teaches
the system of claim 1, wherein said user device is a wearable device configured for sensing at least one physiological parameter of said user ([0028]; [0017]: the activity and lifecycle trackers can be devices worn or carried by the user and can sense physiological parameter of the user, e.g., heart rate, blood pressure, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulusu and Meyer to incorporate the teachings of Landau to make the user device a wearable device configured for sensing at least one physiological parameter of the user. Doing so would customize the media snippets based on metrics measured, recorded, or reported by tracker devices from the user to benefit the user’s wellness plan as taught by Landau ([0006]).

With regard to claim 7,
	As discussed in claim 1, Bulusu and Meyer teach all the limitations therein.
Bulusu and Meyer do not teach
the system of claim 1, wherein said audio message is generated in accordance with a type of user activity, a gender of said user, or a user-related physiological parameter.
Landau teaches
the system of claim 1, wherein said audio message is generated in accordance with a type of user activity, a gender of said user, or a user-related physiological parameter ([0013]; [0014]: activity tracking corresponds to “a type of user activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulusu and Meyer to incorporate the teachings of Landau to generate the media file in accordance with a type of user activity. Doing so would customize the media file based on a user’s wellness program.

With regard to claim 9,
As discussed regarding claim 2, Bulusu and Meyer and Landau teach all the limitations.
Landau further teaches
the system of claim 2, wherein said user is re-associated with a different cluster following an activity ([0040]: a more advanced wellness plan corresponds to “a different cluster” and completing a wellness program corresponds to “an activity”).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        

/ANHTAI V TRAN/Primary Examiner, Art Unit 2168